Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing THE EXCHEQUER VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account A1 Supplement Effective as of May 1, 2009 This supplement updates and amends certain information contained in your prospectus dated May 1, 1998, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference . IMPORTANT INFORMATION REGARDING PORTFOLIO NAME CHANGES Effective May 1, 2009, certain of the Portfolios available through the Security Life Separate Account S-L1 will change their names as follows: Former Portfolio Name Current Portfolio Name ING VP Balanced Portfolio ING Balanced Portfolio ING VP Index Plus International Equity Portfolio ING Index Plus International Equity Portfolio ING VP Intermediate Bond Portfolio ING Intermediate Bond Portfolio NOTICE OF UPCOMING PORTFOLIO MERGERS Effective July 20, 2009 (the Merger Effective Date), the following Disappearing Portfolio will merge into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Van Kampen Capital Growth Portfolio ING Russell TM Large Cap Growth Index Portfolio Effective August 10, 2009 (the Merger Effective Date), the following Disappearing Portfolio will merge into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Index Plus International Equity Portfolio ING International Index Portfolio 153385 Page 1 of 5 May 2009 IMPORTANT INFORMATION REGARDING THE UPCOMING PORTFOLIO MERGERS · Prior to the Merger Effective Date, you may transfer amounts allocated to an Investment Division that invests in a Disappearing Portfolio to any other available Investment Division or to the Guaranteed Interest Division. See the Your Right to Transfer Among Divisions section beginning on page 27 of your Contract prospectus for information about making Investment Division transfers, including applicable restrictions and limits on transfers. · On the Merger Effective Date, your investment in an Investment Division that invests in a Disappearing Portfolio will automatically become an investment in the Investment Division that invests in the corresponding Surviving Portfolio with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to an Investment Division corresponding to a Disappearing Portfolio will be automatically allocated to the Investment Division corresponding to the applicable Surviving Portfolio. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050. See the Your Right to Transfer Among Divisions section beginning on page 27 of your Contract prospectus for information about making allocation changes. · After the Merger Effective Date, the Investment Divisions that invest in the Disappearing Portfolios will no longer be available through your Contract. · You will not incur any fees or charges or any tax liability because of the mergers, and your Accumulation Value immediately before the mergers will equal your Accumulation Value immediately after the mergers. · There will be no further disclosure regarding the Disappearing Portfolios in future supplements to the Contract prospectus. · Because of the upcoming Portfolio mergers, the following Portfolios will be added, effective May 1, 2009, to your Contract as available investment options: ING International Index Portfolio ING Russell TM Large Cap Growth Index Portfolio IMPORTANT INFORMATION ABOUT THE PORTFOLIOS AVAILABLE THROUGH THE CONTRACT Effective May 1, 2009, Investment Divisions which invest in the following Portfolios are available through the Variable Account: ING Evergreen Omega Portfolio (Class I) ING FMR SM Diversified Mid Cap Portfolio (Class I) ING Index Plus International Equity Portfolio (Class S) ING JPMorgan Emerging Markets Equity Portfolio (Class I) ING JPMorgan Small Cap Core Equity Portfolio (Class I) ING Limited Maturity Bond Portfolio (Class S) ING Liquid Assets Portfolio (Class I) ING MFS Utilities Portfolio (Class S) ING Pioneer Fund Portfolio (Class S) ING Stock Index Portfolio (Class I) ING Van Kampen Capital Growth Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING T. Rowe Price Diversified Mid Cap Growth Portfolio (Class I) ING Van Kampen Equity and Income Portfolio (Class I) ING Balanced Portfolio (Class I) ING Intermediate Bond Portfolio (Class I) ING International Index Portfolio (Class S) ING Russell TM Large Cap Growth Index Portfolio (Class I) More information about these Portfolios is contained in the tables below. 153385 Page 2 of 5 May 2009 The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the Portfolios available through the Contract. More detailed information about these Portfolios can be found in the current prospectus and Statement of Additional Information for each Portfolio. There is no assurance that the stated investment objectives of any of the Portfolios will be achieved. Shares of the Portfolios will rise and fall in value and you could lose money by allocating Contract value to the Investment Divisions that invest in the Portfolios. Shares of the Portfolios are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Portfolios are diversified, as defined under the 1940 Act. Investment Adviser/ Portfolio Name Subadviser Investment Objective ING Evergreen Omega Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : Evergreen Investment Management Company, LLC ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : Fidelity Management & Research Co. ING Index Plus International Investment Adviser : Seeks to outperform the total return Equity Portfolio (Class S) ING Investments, LLC performance of the Morgan Stanley Subadviser : Capital International Europe ING Investment Management Australasia and Far East ® Index Advisors, B. V. (MSCI EAFE ® Index), while maintaining a market level of risk. ING JPMorgan Emerging Investment Adviser : Seeks capital appreciation. Markets Equity Portfolio Directed Services LLC (Class I) Subadviser : J.P. Morgan Investment Management Inc. ING JPMorgan Small Cap Core Investment Adviser: Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser: J.P. Morgan Investment Management Inc. ING Limited Maturity Bond Investment Adviser : Seeks highest current income Portfolio (Class S) Directed Services LLC consistent with low risk to principal Subadviser : and liquidity and secondarily, seeks ING Investment Management Co. to enhance its total return through capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. 153385 Page 3 of 5 May 2009 Investment Adviser/ Portfolio Name Subadviser Investment Objective ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class S) Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and capital (Class S) Directed Services LLC growth. Subadviser : Pioneer Investment Management, Inc. ING Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. ING Van Kampen Capital Investment Adviser : Seeks long-term capital appreciation. Growth Portfolio (Class I) Directed Services LLC Subadviser : Van Kampen ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Initial Class) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Investment Adviser : Seeks long-term capital appreciation. Mid Cap Growth Portfolio (Initial Directed Services LLC Class) Subadviser : T. Rowe Price Associates, Inc. ING Van Kampen Equity and Investment Adviser : Seeks total return, consisting of long- Income Portfolio (Initial Class) Directed Services LLC term capital appreciation and current Subadviser : income. Van Kampen ING Balanced Portfolio (Class I) Investment Adviser : Seeks to maximize investment return, ING Investments, LLC consistent with reasonable safety of Subadviser : principal, by investing in a ING Investment Management Co. diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the portfolios management, of which of those sectors or mix thereof offers the best investment prospects. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. Subadviser : ING Investment Management Co. 153385 Page 4 of 5 May 2009 Investment Adviser/ Portfolio Name Subadviser Investment Objective ING International Index Portfolio Investment Adviser : Seeks investment results (before fees (Class S) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of a widely accepted ING Investment Management Co. International Index. ING Russell TM Large Cap Growth Investment Adviser : Seeks investment results (before fees Index Portfolio (Class I) ING Investments, LLC and expenses) that correspond to the Subadviser : total return of the Russell Top 200 ® ING Investment Management Co. Growth Index. IMPORTANT INFORMATION ABOUT INVESTMENT FUNDS CLOSED TO NEW INVESTMENT The Investment Divisions that invest in the following Investment Funds have been closed to new investment: AIM V.I. Core Equity Fund ING BlackRock Large Cap Value Portfolio Van Eck Worldwide Hard Assets Fund Contract owners who have Contract value allocated to one or more of the Investment Divisions which correspond to these Portfolios may leave their Contract value in those Investment Divisions, but future allocations and transfers into those Investment Divisions are prohibited. If your most recent premium allocation instructions includes an Investment Division that corresponds to one of these Investment Funds, premium received that would have been allocated to an Investment Division corresponding to one of these Investment Funds may be automatically allocated among the other available Investment Divisions according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available Investment Funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5065, Minot, ND 58702-5065, 1-877-253-5050 or www.ingservicecenter.com. See the Your Right to Transfer Among Divisions section beginning on page 27 of your Contract prospectus for information about making allocation changes. MORE INFORMATION IS AVAILABLE More information about the Portfolios available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Portfolio. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5065 Minot, ND 58702-5065 1-877-253-5050 153385 Page 5 of 5 May 2009
